Levy, J.
(concurring). I fully concur. There were present here, due to the claim of defendant that it was unable to perform, because of circumstances beyond its control, very definite arrangements mutually consented to, for repeated extensions of the time of performance, leading to June, 1921. In that month plaintiff assignor’s family arrived in America and it thus became utterly worthless, as it was impossible, to attempt to transmit the moneys for their benefit abroad. Thereupon, plaintiff assignor elected to rescind, and the demand for the sum yielded up having been refused, this cause of action then accrued. The Statute of Limitations did not bar the action, since it was commenced in 1925. On the other hand, if defendant could have performed, but utterly failed or neglected to do so, without fault on plaintiff assignor’s part, the well-known legal maxim “Nul prendra advantage de son tort demesne,” would seem to apply, very likely on the theory of estoppel in pais. The trite saying of Lord Kenyon that one shall not be permitted to “ blow hot and cold ” with reference to the same transaction, would appear also to apply here with equal force.